ORDER
FELICE F. MISCHEL of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1980, having pleaded guilty to a violation of New York State Penal Law Section 175.35, offering a false instrument for filing in the first degree, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), FELICE F. MISCHEL is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that FELICE F. MISCHEL be restrained and enjoined from practicing law during the period of her suspension; and it is further
*534ORDERED that FELICE F. MISCHEL comply with Rule 1:20-20 dealing with suspended attorneys.